Citation Nr: 1704100	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 21, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran had active service from August 1984 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a noncompensable (0 percent) rating effective September 1, 2004.  

By way of procedural background, in a decision dated in May 2012, the Board granted a 10 percent rating, but no higher, for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in August 2013, the Court vacated the Board's decision, and remanded the matter for action consistent with the decision.  

The issues on appeal were then remanded by the Board in April 2014 to obtain a VA examination for the Veteran's PTSD disability.  This was accomplished, and the claims were readjudicated in an April 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.





FINDINGS OF FACT

1.  For the rating period prior to September 28, 2011, the Veteran's PTSD has not more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the rating period beginning September 28, 2011, the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.

3.  For the rating period beginning September 28, 2011, the Veteran's PTSD has not more nearly approximated occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.

4.  The service-connected disabilities do not preclude the Veteran from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the rating period prior to September 28, 2011, the criteria for a disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  For the rating period beginning September 28, 2011, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).



3.  The criteria for a TDIU are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.18, 4.19, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  The Veteran's PTSD claim arises from his disagreement with the initial evaluation assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment records, post-service treatment records, and his statements have been associated with the claims file.  Further, the Veteran was afforded VA examinations in connection with his claim for PTSD in February 2006, November 2008, and March 2016.  38 C.F.R. § 3.159I (4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contain a discussion of the effects of the Veteran's disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159. 

Further, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2016). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
	
The Veteran's psychiatric disorder has been rated under Diagnostic Code 9411 for PTSD for the entire rating period on appeal.  Under this code, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or when symptoms are controlled by continuous medication.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).


In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Rating Analysis for PTSD

In the May 2012 decision, the Board discussed the factual background of the Veteran's PTSD claim up to that point, and how, based on that evidence, his disability warranted a 10 percent rating, but no higher.  The decision addressed the evidence of record at that point, including VA treatment records dated in July 2005, November 2005, and December 2005.  It also discussed in detail the VA examination reports dated in February 2006 and November 2008.  Additionally, in its May 2012 decision, the Board discussed a September 28, 2011 statement from the Veteran's representative, which indicated that the Veteran's symptoms had worsened since the last VA examination in November 2008.  The discussion in the May 2012 Board decision regarding the abovementioned evidence is hereby incorporated by reference.

The newly obtained evidence since the May 2012 Board decision includes a March 2016 VA PTSD examination.  During the evaluation, the Veteran reported that his PTSD symptoms had worsened since May 2012.  These symptoms were noted to include increased anxiety, recurrent memories of trauma, dreams of traumatic experiences, flashbacks, anger and irritability, problems with concentration, and sleep problems.  The Veteran denied receiving  psychiatric or mental health treatment since 2012 and denied any hospitalizations.  It was also noted that the Veteran was unemployed as of 2016.  The examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood.  Upon mental status examination, it was noted that the Veteran's mood was anxious.  His thinking was logical and goal-directed.  There were no suicidal or homicidal ideations.  

The March 2016 VA examiner also indicated that the Veteran had been consistently working up until 2016, but was currently unemployed.  However, the Veteran was seeking employment.  Further, it was noted that the Veteran's PTSD disability could be anticipated to disrupt occupational functioning to a minor degree by impairment in cognitive functioning tasks including focus, attention, and concentration.  In addition, difficulties associated with the social nature of work, including problems socializing with co-workers, and being unable to distinguish between aggression and assertion, could impact the Veteran's skills and abilities.  Work skills, task
completion, and work quality was also noted to be potentially impacted by psychological and psychiatric conditions such as anxiety and negative effects of sleep deprivation.  

Upon review of all the evidence of record, the Board finds that, for the rating period prior to September 28, 2011, the Veteran's PTSD has been manifested by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  


In this regard, the February 2006 examiner opined that the Veteran's PTSD resulted in mild to no impairment in social and occupational functioning, and the November 2008 examiner opined that symptoms were mild, did not require continuous medication, and were not severe enough to interfere with occupational and social functioning.  The Board observes that these opinions best describe the Veteran's level of occupational impairment.  Further, the Veteran had been employed throughout the appeal period prior to September 28, 2011, he denied losing any time from work due to his PTSD during the February 2006 examination.  He also indicated no difficulty on his job due to his PTSD during the November 2008 examination.  Moreover, he did not report any decrease in work efficiency or intermittent periods of inability to perform occupational tasks, the overall criteria for a higher 30 percent rating.

The Board notes that the Veteran's PTSD has been manifested by nightmares. Chronic sleep impairment is one of the symptoms that support a 30 percent rating. However, the Board finds that the totality of the evidence fails to show that his PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the overall criteria for a 30 percent rating.  The Board points out that the February 2006 examiner estimated the impact of the Veteran's symptoms on social and occupational functioning as mild to none and the November 2008 examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

The Board also notes the Veteran's report of panicking in crowds and of irritability.  However, VA treatment notes and examination reports fail to indicate such panic attacks.  Even if the Board were to accept that he experiences weekly panic attacks, a symptom contained in the criteria for a 30 percent rating, the Board reiterates that the totality of the evidence fails to show that his PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the overall criteria for a 30 percent rating.  In regard to the Veteran's report of irritability, the Board notes that unprovoked irritability with periods of violence is one of the symptoms included in the criteria for a 70 percent rating.  However, there is no indication in this case of any unprovoked irritability with periods of violence.  Indeed, as is discussed above, the totality of the Veteran's symptoms do not even meet the next higher rating of 30 percent. 

Further, the Veteran's GAF scores of 65 indicate either some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well.  The Board reiterates that the February 2006 examiner estimated the impact of the Veteran's symptoms on social and occupational functioning as mild to none and the November 2008 examiner concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.
For these reasons, the Board finds that a rating in excess of 10 percent is not warranted for the rating period prior to September 28, 2011.

The Board next finds that, for the rating period beginning September 28, 2011, the Veteran's PTSD is manifested by occupational and social impairment with reduced productivity due to symptoms of anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood.  Notably, the Board finds that the first evidence of worsening PTSD symptoms is the September 28, 2011 statement from the Veteran's representative, where it was noted that the Veteran's disability had worsened since the November 2008 VA examination.   

The evidence since September 28, 2011, which includes the May 2016 VA examination report, shows that the Veteran's symptoms have included anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood. Further, it was noted that the Veteran's PTSD disability could be anticipated to disrupt occupational functioning by impairment in cognitive functioning tasks including focus, attention, and concentration.  In addition, the Veteran's PTSD caused difficulties with work (i.e., problems socializing with co-workers, and being unable to distinguish between aggression and assertion).  Moreover, the March 2016 VA examiner noted that work skills, task completion, and work quality could also be impacted by psychological and psychiatric conditions such as anxiety and negative effects of sleep deprivation.  The examination report indicated that these symptoms had been present since at least May 2012; however, as noted above the Veteran first reported worsening symptoms on September 28, 2011.  The Board finds that these symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent disability evaluation for PTSD is warranted for the rating period beginning September 28, 2011.

The Board further finds that, for the rating period beginning September 28, 2011, the weight of the lay and medical evidence shows that the Veteran's PTSD does not more nearly approximate a 70 percent rating.  The Board finds that the Veteran's PTSD symptoms do not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 50 percent ratings granted herein. The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30 and 50 percent rating criteria.  The same is true with the Veteran's difficulty with socializing with co-workers, and being unable to distinguish between aggression and assertion, which the Board finds to be similar to "difficulty in establishing and maintaining effective work and social relationships" as contemplated under a 50 percent rating.  Further, although the Veteran was unemployed as of 2016, he indicated that he was seeking work.  See March 2016 VA examination report.  A December 2015 VA treatment records also shows that the Veteran has remained married since 1992 and has children.  This does not suggest to the Board that the Veteran's PTSD more nearly approximates deficiencies in most areas, including work and social relationships.   

For these reasons, the Board finds that the evidence of record do not demonstrate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Accordingly, the Board finds that a 50 percent rating for PTSD, but no higher, is warranted for the rating period beginning September 28, 2011.

With regard to extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's PTSD.  The primary symptoms associated with his disability were anxiety, suspiciousness, chronic sleep impairment, and disturbance of motivation and mood.  These symptoms, and their resulting impairment, are contemplated by the rating criteria.  A review of the treatment records and VA examination reports fails to reveal exceptional or unusual symptomatology.  Nor does the Veteran assert that he experiences symptoms not contemplated by the rating criteria.  Thus, there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU-Laws and Analysis

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a).

If a veteran fails to meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 38 C.F.R. § 4.16 (b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has a combined rating of 70 percent beginning November 8, 2012, to include the following service-connected disabilities: (1) posttraumatic stress disorder (PTSD), rated as 50 percent disabling; (2) tinea versicolor, rated as 30 percent disabling; (3) degenerative disease of the lumbar spine, rated as 10 percent disabling.  As such, the Board finds that the combined rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16 (a) have been met beginning November 8, 2012.

In the August 2013 Court Memorandum decision, it was noted that the Board had failed to consider the "reasonably raised matter" of a TDIU.  The Court indicated that it did not need to address this argument, because the Veteran would be free to expressly raise this matter on remand and the Board would be required to address it. 


Following the August 2013 Memorandum decision, the Veteran has not submitted evidence supporting a finding that he is unable to maintain or sustain employment as a result of his service-connected disabilities.  Instead, in statements dated in May 2014 and December 2015, the Veteran indicated that he was working overseas as a contractor.  February 2015 and December 2015 VA treatment records also note that the Veteran was employed as a contractor in Iraq and came home every 3 months.  

In the February 2006 VA examination, the Veteran reported that he was employed as a trainer.  In the November 2008 VA examination, it was noted that the Veteran was employed full-time for the last 1-2 years.  During the March 2016 VA examination, it was noted that the Veteran had been employed from 2012 to 2016.  Although it was noted that the Veteran was unemployed at the time of the March 2016 examination, he was actively seeking employment.  This does not suggest to the Board that the Veteran is unable to obtain or maintain employment.  

Further, the VA PTSD examinations of record do not suggest that the Veteran's PTSD precludes him from obtaining or sustaining employment.  A March 2016 VA skin examination for the Veteran's tinea versicolor also indicates that his skin condition does not impact his ability to work.  

For these reasons, the Board finds that the Veteran has remained employed for the vast majority of the appeal period.  Further, for the short period of unemployability, the Veteran has not reported that he was unable to work.  In fact, he indicated during the March 2016 VA examination that he was seeking employment. 

Accordingly, based on the weight of the evidence of record discussed in detail above, the combination of the Veteran's service-connected disabilities have not been shown to render the Veteran unable to gainfully pursue and perform employment for any period. As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not applicable and the appeal for TDIU must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

For the rating period prior to September 28, 2011, a rating in excess of 10 percent for PTSD is denied.

For the rating period beginning September 28, 2011, a 50 percent rating, but no higher, for PTSD is granted.

Entitlement to a TDIU is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


